DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment and remarks filed on 3/15/2021 are acknowledged.  Claims 21-22, 34, 38-39, and 50 are amended.  Claims 20-52 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 3/15/2021 has been considered.  A signed copy is enclosed.

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,833,483; 9,827,276; 9,642,882; 9,421,230; 9,433,652; 9,801,933; 10,092,603; 10,322,150; 10,328,108; 10,555,978; and 10,588925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 20-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,833,483 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-22, 24-39, and 41-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,827,276 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-22, 24-39, and 41-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,642,882 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-22, 24-32, 37-39, and 41-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,421,230 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-30, 33, 35, 37-46, 49, and 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,433,652 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-23, 26-33, 35-40, 43-49, and 51-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,801,933 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,092,603 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-33, 35-49, and 51-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,322,150 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-23, 26-33, 35-40, 43-49, and 51-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,328,108 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,555,978 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

The rejection of claims 20-23, 26-40, and 43-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,588,925 is withdrawn in light of the terminal disclaimer filed on 3/15/2021.

Conclusion
Claims 20-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645